Citation Nr: 0409258	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  98-15 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from June 1971 until March 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1998 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Phoenix, 
Arizona.  The RO denied entitlement to service connection for 
PTSD.

The issue of entitlement to service connection for an 
acquired psychiatric disorder was denied by the Board in 
February 1996.  The veteran sought to reopen her claim in 
correspondence received in June 1997.  Such request was 
initially denied by the RO in July 1998, prompting the 
veteran to initiate an appeal.  Ultimately the matter again 
reached the Board in February 1999.  At that time, the claim 
was reopened and a remand was ordered to accomplish further 
development prior to adjudication on the merits.  Another 
remand was ordered in May 2003.  The RO most recently 
affirmed the determination previously entered in December 
2003.  The claim has been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  The competent evidence demonstrates a current diagnosis 
of PTSD.

2.  The evidence of record verifies an in-service stressor.

3.  The competent evidence shows that the veteran's currently 
diagnosed PTSD is causally related to active service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 101, 
1110, 1132, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 4.125 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's January 1971 enlistment examination showed no 
psychiatric abnormalities.  She denied nervous trouble of any 
sort in a report of medical history completed at that time.  
She also denied depression and excessive worry.  

The service medical records show that, in December 1971, the 
veteran had requested a discharge from the Marine Corps.  She 
stated that she disliked the other women Marines and the 
policies regarding women Marines.  She also had encountered a 
problem at her last duty station in Camp Lejeune, North 
Carolina, that was causing her a great deal of worry.  
Specifically, she met a man at that base.  They had become 
engaged within 3 weeks.  Following the engagement, she 
learned of his involvement in drugs and terminated their 
relationship.  Angered, he threatened her and beat her up.  
She reported him to the military authorities and was put 
under guard to ensure her safety.  Nevertheless, she received 
threats from friends of the former boyfriend, who told her 
they would scar her face and that a contract had been put out 
on her.  A December 1971 report noted that the veteran 
appeared genuinely frightened.  

After discussing the matter with the appropriate authorities, 
the veteran decided to make an attempt to remain in service.  
However, the following week, 5 complaints were lodged against 
the veteran.  Many of these complaints involved her conduct 
within the Enlisted Club.  Specifically, she was attempting 
to incite fights between various men.  Other complaints 
involved underage drinking and keeping a dog in barracks 
against regulations.  

Following the series of complaints, the veteran was called in 
to discuss matters with her Captain.  At that time, she was 
highly argumentative to the point of disrespect.  The overall 
impression of the veteran was that of gross immaturity.  It 
was also noted that the veteran had a difficult time 
accepting discipline.  

The veteran was said to receive much attention from the male 
Marines and she was unable to handle such attention 
appropriately.  As a result, she exercised poor judgment in 
selecting her dates.  A psychiatric consultation was 
arranged.  

The psychiatric consultation was performed in January 1972.  
The veteran related a history of feeling ignored and 
abandoned during childhood, and of comparing unfavorably to 
her other siblings in the eyes of her parents.  As a result, 
she developed a bitter attitude toward authority.  The report 
stated that the veteran behaved in such a way as to elicit 
negative attention from her parents, a pattern which 
continued since her enlistment.  The veteran stated that her 
reason for enlisting was to escape her home life and gain 
parental approval.  However, when military service offered no 
escape, she reverted to old behavior patterns.  

In the January 1972 in-service treatment record, the veteran 
was described as tense and angry.  However, there was no 
evidence of loose associations, or of a thought disorder or 
major affective disorder.  Her orientation was intact.  The 
impression was emotionally unstable character disorder.  The 
veteran was recommended for discharge.  

Another treatment report dated in January 1972 indicated that 
the veteran was sexually attacked while stationed at Camp 
Lejeune.  She complained of occasional nightmares following 
that incident.  

The veteran was discharged in March 1972 on the basis of 
unsuitability due to emotional instability and a character 
disorder.  

Following service, the veteran was hospitalized at Tucson 
General Hospital with poly drug dependency.  She had a 
secondary diagnosis of depression.  She gave a history of 
child abuse and of abuse by her husband.  

Treatment reports from Tucson General Hospital dated in March 
1991 noted that the veteran was very depressed.  



A May 1991 letter written by WCI, DO, indicated that he had 
treated the veteran for a variety of problems since 1985.  He 
stated that the veteran had severe mood problems as a result 
of a history of child abuse.  He believed that her diagnoses 
"to be considered" would include PTSD, panic disorder and 
major depression, recurrent. 

In a May 1991 letter, EWF, Ph.D., stated that he had begun 
treating the veteran in 1985.  At that time, she was 
struggling with drug addiction.  The letter continued to 
discuss her social history, including an early developmental 
environment that was hostile and highly punitive.  She 
further related intense conflict between herself and her 
mother and indicated feelings of isolation with respect to 
her siblings.  She was also involved in a highly abusive 
marriage.  She described her ex-husband as pseudo-
masochistic, particularly in terms of their sexual 
activities.  EWF, Ph.D. stated that both anxiety and 
depression had been part of the veteran's clinical picture.

The veteran was examined by VA in September 1991.  She 
reported a history of depression, which she believed dated 
back to 1971, when she was on active duty.  She first 
received formal treatment for psychiatric disorders in 1985.  
Her symptoms included chronic depression, low mood, low 
energy, lack of interest and enjoyment in anything, sleep 
disturbance and fatigue.  The impression was major 
depression, chronic and recurrent.   The examiner stated that 
the veteran's depression may date back to military service, 
"although it was unclear what evidence exists for this."  

In October 1991, the veteran was treated at Southern Arizona 
Mental Health Center for major depression and PTSD.  The 
etiology of these disorders was not discussed.

Also in October 1991, the veteran received psychiatric care 
at Kino Community Hospital.  She had suicidal ideation at 
that time.  




The veteran presented testimony at a hearing before the RO in 
June 1993.  She stated that she was not diagnosed with any 
mental disorders prior to service.  She stated that service 
started well and that she excelled in boot camp.  She then 
proceeded to Advanced Individual Training, where she 
performed at the top of her class.  She stated that she had 
no discipline problems at that time and that she was 
promoted.  Then, while at Camp Lejeune, she met a man whom 
she later married.  

She described the man as a psychopath and discussed her 
relationship with him.  Letters written by her ex-husband 
were read at the hearing.  Such correspondence described, in 
her ex-husband's own words, the abuse perpetrated on the 
veteran.  The letters explained that the veteran was tied up 
and sexually attacked and that people attempted to scar her 
face.  The letters explain that her safety and the safety of 
her family were threatened, resulting in their marriage.  The 
letters described masochistic activity performed on the 
veteran.  

At her June 1993 hearing, the veteran stated that, after 
being gagged and bound in a trailer during service, by the 
man she would later marry, she became emotionally unstable.  
The veteran reported that, from that point forward she lived 
in fear.  She stated that she had nightmares as a result of 
her relationship with the Marine and that such nightmares 
continued to the present day.  She also stated that she did 
not drink or use drugs prior to meeting her eventual husband 
at Camp Lejeune.  She reiterated that, despite an imperfect 
childhood, her psychiatric problems arose in service, when 
she began her relationship with her eventual husband.  

The veteran was next examined by VA in November 1993.  She 
complained of difficulty remaining at any one job because she 
did not get along with people.  She recently began having 
auditory hallucinations.  She also had fitful sleep, bad 
dreams, diminished energy, diminished appetite and 
concentration difficulties.  She denied drug use, current 
auditory or visual hallucinations, and suicidal/homicidal 
ideations.  Following objective examination, the diagnosis 
was major depressive disorder with psychotic features and a 
personality disorder not otherwise specified.  

A February 1994 treatment report from Kino Community Hospital 
revealed that the veteran had threatened to kill her 
boyfriend and herself with a loaded weapon.  Additional 
records from that facility show continued treatment for major 
depression and alcohol use.  

An April 1998 letter written by VN, C.I.S.W. at the La 
Frontera Clinic noted that the veteran had received 
counseling from that facility since 1991.  At the time of her 
referral to La Frontera clinic, her diagnoses were major 
depression, recurrent and severe, and PTSD.  The letter noted 
the veteran's relationship with her husband, whom she met in 
service.  The abusive nature of that relationship was noted, 
along with the fact that much of the abuse occurred during 
service.  VN concluded that the veteran's military 
experiences seriously contributed to her psychiatric 
disability.  

The veteran sought additional psychiatric treatment at La 
Frontera Clinic through 1998 and 1999.  An August 1998 report 
contains a diagnosis of PTSD.  Such reports indicate a 
history of childhood and adolescent abuse.  

The veteran was again examined by VA in March 1999.  At that 
time, a diagnosis of PTSD was rendered.  Such PTSD was 
believed to have stemmed from physical and mental abuse 
during service at the hands of her eventual husband.  It was 
specifically noted that the veteran met the diagnostic 
criteria for PSTD, as she reexperienced past abuse in the 
form of intrusive memories and nightmares.  

She also attempted to avoid thoughts about such abuse and 
tried to avoid being in situations that could trigger such 
memories.  Her symptoms included increased interest in 
activities that she once found pleasurable, estrangement from 
others, hypervigilance, exaggerated startle reflex, disturbed 
sleep and irritability.  

The VA examiner in March 1999 acknowledged the veteran's 
childhood in a dysfunctional family and agreed that she 
appeared to have some psychiatric problems prior to service.  
Nevertheless, the examiner was clear in stating that the 
veteran's PTSD was causally related to service.  

The veteran was next examined by VA in July 2002.  She was 
tearful.  She related a history of severe sexual abuse as a 
child.  She also spoke of her relationship with an abuse and 
sadomasochistic man whom she had met in service and later 
married.  There were no diagnoses of depression in service.  
After interviewing the veteran, the VA examiner made an 
assessment of PTSD with depression.  The examiner believed 
that such diagnosis arose from the veteran's childhood abuse 
history and the continued abuse by her husband.  The VA 
examiner did not believe that the veteran had suffered any 
Axis I diagnosis as due to her service in the Marine Corps.  
He noted that in service the veteran had only a personality 
disorder, as evidenced by the January 1972 examination.  

The VA examiner offered clarification of his July 2002 
findings in a March 2003 addendum.  The VA examiner stated 
that, in his opinion, the veteran's pre-existing PTSD was not 
aggravated by active service.  He then provided examples of 
in-service documentation reflecting that appropriate measures 
had been taken in response to the veteran's complaints of 
abuse by her husband-to-be.  The VA examiner further 
commented that the in-service abuse merely reignited the 
veteran's childhood experiences.  

Criteria
General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Id.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.


PTSD Special Criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the CAVC set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  

In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 
C.F.R. 3.304(d) and (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  

The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

However, the CAVC has recently held that the Board may not 
rely strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  

The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio, 9 Vet. App. at 166 (1996).  Further, an opinion by 
a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. at 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis 

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for PTSD has been properly undertaken.  The Board 
is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a grant 
of the benefit sought on appeal.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.


Service Connection

The veteran is seeking service connection for PTSD.  
Essentially, she contends that she was physically and 
mentally abused during service by her husband-to-be and that 
her PTSD is causally related to such abuse.

It is noted that the veteran's enlistment examination in 
January 1971 failed to indicate PTSD or any other psychiatric 
condition.  As such, the veteran is presumed to have been in 
sound condition upon entry into active duty.  See 38 U.S.C.A. 
§ 1132; 38 C.F.R. § 3.306(a).  Such presumption may be 
rebutted where there is clear and unmistakable evidence to 
demonstrate that the condition preexisted service.  Id.  

Here, the evidence of record shows that the veteran was 
subject to physical and sexual abuse prior to service.  The 
record also reveals that she had displayed a negative 
attitude and a disdain for authority prior to service.  
However, the evidence does not demonstrate any treatment of 
or diagnoses for a mental condition prior to active service.  
Without such a diagnosis, the veteran's social history and 
behavioral tendencies in and of themselves do not constitute 
clear and unmistakable evidence that PTSD, or any other 
psychiatric disability, preexisted service.  Therefore, the 
presumption of sound condition remains intact.

As previously stated, a successful service connection claim 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

In the present case, the competent evidence includes a 
diagnosis of PTSD that conforms to DSM-IV.  Such diagnosis is 
found in the March 1999 VA examination.  The evidence of 
record also establishes that an in-service stressor occurred.  
Specifically, letters written by the veteran's ex-husband 
attest to physical and sexual abuse performed against the 
veteran beginning at the time they met, during service.  
Finally, a March 1999 VA examination report contains a 
competent medical opinion linking the veteran's PTSD to such 
in-service abuse.  Based on the foregoing, the Board finds 
that all 3 elements of a service connection claim have been 
satisfied and that an allowance of the benefit sought on 
appeal is therefore warranted.
In reaching the above conclusion, the Board acknowledges a 
private May 1991 opinion offered by WCI, DO, and also the 
July 2002 VA examination report in which it was found that 
the veteran's PTSD was not related to service but rather to 
the veteran's abusive childhood.  However, it is noted that, 
while the veteran was clearly abused during childhood, no 
clinical treatment or therapy was pursued by her until after 
her abusive in-service relationship with her future husband.  

With further regard to the July 2002 VA opinion, the Board 
notes that the examiner's own rationale does not clearly 
support his conclusion.  For example, in finding that the 
veteran's PTSD was not related to her in-service abuse, the 
examiner pointed out that the service records showed only a 
personality disorder and not depression or PTSD.  He then 
opined that the veteran's PTSD related to childhood.  
However, he did not explain why, if the PTSD related to 
childhood trauma, there were no clinical findings of that 
disorder in service.  Due to such inconsistencies in logic in 
the unfavorable July 2002 VA examination report, the Board 
finds that the favorable March 1999 VA examination opinion is 
more probative.  

In conclusion, the Board finds that the elements of a service 
connection claim for PTSD have been fully established and 
that a grant of the benefit sought on appeal is appropriate.  
The Board notes that in reaching this conclusion, the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



